             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 1 of 30 Page ID #:1




              1 Paul R. Kiesel, Esq. (SBN 119854)
                D. Bryan Garcia, Esq. (SBN 216904)
              2 Ashley M. Conlogue, Esq. (SBN 292083)
                KIESEL LAW LLP
              3 8648 Wilshire Boulevard
                Beverly Hills, CA 90211-2910
              4 Telephone: (310) 854-4444
                Facsimile: (310) 854-0812
              5
                Dale K. Galipo, Esq. (SBN 144074)
              6 LAW OFFICES OF DALE K. GALIPO
                21800 Burbank Boulevard, Suite 310
              7 Woodland Hills, CA 91367
                Telephone: (818) 347-3333
              8 Facsimile: (818) 347-4118
              9 Attorneys for Plaintiffs Timothy Reeves Neal and
                Barbara Neal
             10
                                      UNITED STATES DISTRICT COURT
             11
                                    CENTRAL DISTRICT OF CALIFORNIA
             12 TIMOTHY REEVES NEAL;                       Case No.
                 BARBARA NEAL,
             13                                            COMPLAINT FOR DAMAGES
                                           Plaintiffs
             14                                             1. Deprivation of Civil Rights Under
                             v.                                 42 U.S.C. § 1983 (Unlawful Entry);
             15                                             2. Deprivation of Civil Rights Under
                 COUNTY OF LOS ANGELES;                         42 U.S.C. § 1983 (Excessive
             16 TRAVIS KELLY; CONNOR                            Force);
                 HOFFMAN; IAN WALKER, and                   3. Deprivation of Civil Rights Under
             17 DOES 1-50, inclusive,                           42 U.S.C. § 1983 (Denial of
                                                                Medical Care);
             18                            Defendants       4. Deprivation of Civil Rights Under
                                                                42 U.S.C. § 1983 (Monell -
             19                                                 Ratification);
                                                            5. Deprivation of Civil Rights Under
             20                                                 42 U.S.C. § 1983 (Monell –
                                                                Inadequate Training);
             21                                             6. Deprivation of Civil Rights Under
                                                                42 U.S.C. § 1983 (Monell –
             22                                                 Unconstitutional Custom or
                                                                Policy);
             23                                             7. Deprivation of Civil Rights Under
                                                                42 U.S.C. § 1983 (Interference with
             24                                                 Familial Relations);
                                                            8. Violation of California Civil Code
             25                                                 § 52.1 (Bane Act);
                                                            9. Violation of California Civil Code
             26                                                 § 52.3 (Custom and Practice);
                                                            10. Battery;
             27                                             11. Negligence
             28                                            DEMAND FOR JURY TRIAL
00569215-1
                                                         -1-
                                                                        COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 2 of 30 Page ID #:2




              1                              COMPLAINT FOR DAMAGES
              2        COME NOW TIMOTHY REEVES NEAL and BARBARA NEAL, for their
              3 complaint against Defendants COUNTY OF LOS ANGELES, TRAVIS KELLY,
              4 CONNOR HOFFMAN, IAN WALKER, and Does 1-50, inclusive, and allege as
              5 follows:
              6                                   INTRODUCTION
              7         1.      This civil rights and state tort action seeks compensatory and punitive
              8   damages from Defendants COUNTY OF LOS ANGELES, TRAVIS KELLY,
              9   CONNOR HOFFMAN, IAN WALKER, and Does 1-50, inclusive for violating
             10   various rights under the United States Constitution, Constitution of the State of
             11   California, and California state law in connection with the unlawful Los Angeles
             12   County Sheriff’s Department officer-involved shooting of Timothy Reeves Neal on
             13   June 26, 2019.
             14                                        PARTIES
             15         2.      At all relevant times, TIMOTHY REEVES NEAL, (“PLAINTIFF
             16   TIMOTHY NEAL”) was an individual residing in the County of Los Angeles,
             17   California.
             18         3.      At all relevant times, BARBARA NEAL (“PLAINTIFF BARBARA
             19   NEAL”) was an individual residing in the County of Los Angeles, California.
             20   PLAINTIFF BARBARA NEAL and PLAINTIFF TIMOTHY NEAL are
             21   hereinafter sometimes collectively referred to as “PLAINTIFFS”).
             22         4.      Defendant COUNTY OF LOS ANGELES (“COUNTY”) is and was at
             23   all relevant times mentioned herein a public entity duly organized under the laws of
             24   the State of California.
             25         5.      At all relevant times, Defendants IAN WALKER (“WALKER”) and
             26   CONNOR HOFFMAN (“HOFFMAN”) were deputies who were duly authorized
             27   employees of Defendant COUNTY, and Defendant TRAVIS KELLY (“KELLY”),
             28   was a sergeant who was a duly authorized employee of Defendant COUNTY. At all
00569215-1
                                                           -2-
                                                                          COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 3 of 30 Page ID #:3




              1   relevant times, KELLY, WALKER, and HOFFMAN were acting under color of
              2   law within the course and scope of their employment with the COUNTY, and with
              3   the complete authority and ratification of their supervisors, DOES 21-30.
              4         6.    At all relevant times, Defendants and DOES 1-10 (“DOE
              5   OFFICERS”) were officers who were duly authorized employees of Defendant
              6   COUNTY. At all relevant times, DOE OFFICERS were acting under color of law
              7   within the course and scope of their employment with the COUNTY, and with the
              8   complete authority and ratification of their supervisors, DOES 21-30.
              9         7.    At all relevant times, Defendants and DOES 11-20 (“DOE MET
             10   OFFICIALS”) were persons who were duly authorized employees of Defendant
             11   COUNTY. At all relevant times, DOE MET OFFICIALS were acting under color
             12   of law within the course and scope of their employment with the COUNTY, and
             13   with the complete authority and ratification of their supervisors, DOES 31-40.
             14         8.    At all relevant times, Defendants KELLY and DOES 21-30 were the
             15   designated policymakers for the Los Angeles County Sheriff’s Department
             16   (“LASD”) and/or supervisors of Defendants KELLY, WALKER, HOFFMAN,
             17   and/or DOE OFFICERS. Along with other officials, at all relevant times DOES 21-
             18   30 were charged by law with the responsibility to enact policies and to prescribe
             19   rules and practices concerning the operation of the LASD, possessed the power and
             20   the authority to enact policies and to prescribe rules and practices concerning the
             21   operation of the LASD, and/or were supervisors of Defendants KELLY,
             22   WALKER, HOFFMAN, and/or DOE OFFICERS.
             23         9.    At all relevant times, Defendants DOES 31-40 were the designated
             24   policymakers for the Los Angeles Department of Mental Health (“LADMH”)
             25   and/or supervisors of the DOE MET OFFICIALS. Along with other officials, at all
             26   relevant times DOES 31-40 were charged by law with the responsibility to enact
             27   policies and to prescribe rules and practices concerning the operation of the
             28   LADMH, possessed the power and the authority to enact policies and to prescribe
00569215-1
                                                          -3-
                                                                         COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 4 of 30 Page ID #:4




              1   rules and practices concerning the operation of the LADMH, and/or were
              2   supervisors of Defendant DOE MET OFFICIALS.
              3          10.    In doing the acts and failing and omitting to act as hereinafter
              4   described, Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS, and
              5   DOE MET OFFICIALS were acting on the implied and actual permission and
              6   consent of supervisory Defendants DOES 21-40.
              7          11.    In doing the acts and failing and omitting to act as hereinafter
              8   described, Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS, and
              9   DOE MET OFFICIALS were acting on the implied and actual permission and
             10   consent of Defendant COUNTY.
             11          12.    The true names and capacities, whether individual, corporate,
             12   association or otherwise of Defendants DOES 1-50, inclusive, are unknown to
             13   PLAINTIFFS, who otherwise sues these Defendants by such fictitious names.
             14   PLAINTIFFS will seek leave to amend this complaint to show the true names and
             15   capacity of these Defendants when they have been ascertained. Each of the
             16   fictitiously-named Defendants is responsible in some manner for the conduct or
             17   liabilities alleged herein.
             18          13.    At all times mentioned herein, each and every Defendant was the
             19   agent of each and every other Defendant and had the legal duty to oversee and
             20   supervise the hiring, conduct, and employment of each and every Defendant.
             21          14.    All of the acts complained of herein by PLAINTIFFS against
             22   Defendants were done and performed by said Defendants by and through their
             23   authorized agents, servants, and/or employees, all of whom at all relevant times
             24   herein were acting within the course, purpose, and scope of said agency, service,
             25   and/or employment capacity. Moreover, Defendants and their agents ratified all of
             26   the acts complained of herein.
             27          15.    All Defendants who are natural persons, including KELLY,
             28   WALKER, HOFFMAN, and DOES 1-50, are sued individually and/or in his or her
00569215-1
                                                         -4-
                                                                       COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 5 of 30 Page ID #:5




              1   official capacity as officers, deputies, sergeants, captains, commanders, supervisors,
              2   civilian employees, agents, policy makers, and/or representatives for Defendant
              3   COUNTY.
              4         16.    On information and belief, at all relevant times, Defendants KELLY,
              5   WALKER, HOFFMAN, and DOES 1-50 were residents of the County of Los
              6   Angeles, California.
              7         17.    PLAINTIFFS were injured as a direct and proximate result of the
              8   actions of Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS, and
              9   DOE MET OFFICIALS. Defendants KELLY, WALKER, HOFFMAN, DOE
             10   OFFICERS, and DOE MET OFFICIALS are directly liable for PLAINTIFFS’
             11   injuries under federal law pursuant to 42 U.S.C. § 1983.
             12         18.    Defendant COUNTY, KELLY, and DOES 21-40 are liable for
             13   PLAINTIFFS’ injuries under California law and under the doctrine of respondeat
             14   superior. Liability under California law for public entities and public employees is
             15   based upon California Government Code §§ 815.2, 815.4, 820, and 820.8.
             16         19.    On January 23, 2020, PLAINTIFFS timely filed a comprehensive
             17   claim for damages with Defendant COUNTY pursuant to applicable sections of the
             18   California Government Code. No response to the claim was received, and thus
             19   PLAINTIFFS’ claim was rejected.
             20         20.    Defendants, and each of them, did the acts and omissions hereinafter
             21   alleged willfully, intentionally, maliciously, in bad faith and with knowledge that
             22   their conduct violated well established and settled law.
             23                            JURISDICTION AND VENUE
             24         21.    This civil action is brought for the redress of alleged deprivations of
             25   constitutional rights protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, and the
             26   Fourth Amendments of the United States Constitution. Jurisdiction is founded on
             27   28 U.S.C. §§ 1331, 1343, and 1367.
             28
00569215-1
                                                           -5-
                                                                             COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 6 of 30 Page ID #:6




              1         22.    Venue is proper in this Court under 28 U.S.C. § 1391(b), because
              2   Defendants reside in, and all incidents, events, and occurrences giving rise to this
              3   action occurred in, the County of Los Angeles, California.
              4                  FACTS COMMON TO LL CAUSES OF ACTION
              5         23.    PLAINTIFFS repeat and re-allege each and every allegation in
              6   paragraphs 1 through 22 of this complaint with the same force and effect as if fully
              7   set forth herein.
              8         24.    On the evening of June 26, 2019, PLAINTIFF TIMOTHY NEAL was
              9   at the home he shared with PLAINTIFF BARBARA NEAL, located in Malibu,
             10   California (hereinafter referred to as the “PROPERTY”).
             11         25.    At all relevant times herein, KELLY, WALKER, HOFFMAN, DOE
             12   OFFICERS and DOE MET OFFICIALS, along with other officials of Defendant
             13   COUNTY, arrived at the PROPERTY in response to a non-emergent call from
             14   PLAINTIFF BARBARA NEAL.
             15         26.   On information and belief, KELLY, WALKER, HOFFMAN, DOE
             16 OFFICERS and DOE MET OFFICIALS had been on the PROPERTY the day prior,
             17 June 25, 2019, in response to an emergency call.
             18         27.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
             19   OFFICERS and DOE MET OFFICIALS forced entry into PLAINTIFF TIMOTHY
             20   NEAL’S bedroom, and shot him in the back when there was no lawful reason to do
             21   so.
             22         28.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
             23   OFFICERS and DOE MET OFFICIALS integrally participated or failed to
             24   intervene in the shooting. At all relevant times, KELLY, WALKER, HOFFMAN,
             25   DOE OFFICERS and DOE MET OFFICIALS were acting under color of law and
             26   in the course and scope of their employment with Defendant COUNTY.
             27
             28
00569215-1
                                                          -6-
                                                                         COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 7 of 30 Page ID #:7




              1         29.    On information and belief, at all relevant times, PLAINTIFF
              2   TIMOTHY NEAL posed no immediate risk of death or serious bodily injury to any
              3   person.
              4         30.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
              5   OFFICERS and DOE MET OFFICIALS failed to formulate a safe and effective
              6   tactical plan with regard to the events surrounding the shooting of PLAINTIFF
              7   TIMOTHY NEAL.
              8         31.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
              9   OFFICERS and DOE MET OFFICIALS also failed to appropriately consider
             10   PLAINTIFF TIMOTHY NEAL’S mental health status with regard to the events
             11   surrounding the shooting of PLAINTIFF, and specifically failed to practice de-
             12   escalation   techniques,    reduce    environmental      distractions,   or   otherwise
             13   communicate effectively with PLAINTIFF prior to utilizing deadly force.
             14         32.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
             15   OFFICERS and DOE MET OFFICIALS also failed to utilize other reasonable,
             16   less-lethal options available to them prior to utilizing deadly force.
             17         33.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
             18   OFFICERS and DOE MET OFFICIALS failed to give a warning and a reasonable
             19   opportunity to comply prior to utilizing deadly force.
             20         34.    After being shot, PLAINTIFF TIMOTHY NEAL was immobile,
             21   bleeding profusely, and in obvious and critical need of emergency medical care and
             22   treatment as observed by Defendants. Although Defendants knew PLAINTIFF
             23   TIMOTHY NEAL was in dire need of medical care and treatment, Defendants did
             24   not timely summon medical care or permit medical personnel to treat PLAINTIFF
             25   TIMOTHY NEAL. Rather, Defendants pulled PLAINTIFF TIMOTHY NEAL’S
             26   arms behind his back and handcuffed him, notwithstanding that he had been shot in
             27   the scapula and spinal area. The delay of medical care to PLAINTIFF TIMOTHY
             28   NEAL caused PLAINTIFF TIMOTHY NEAL extreme physical and emotional
00569215-1
                                                            -7-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 8 of 30 Page ID #:8




              1   pain and suffering, and, on information and belief, caused or contributed to the
              2   severity of PLAINTIFF TIMOTHY NEAL’S permanent injuries.
              3         35.    On information and belief, Defendants did not immediately report the
              4   use of force as they were required to do.
              5         36.    PLAINTIFF TIMOTHY NEAL sustained injuries, including but not
              6   limited to pain and suffering, emotional distress, medical expenses, and loss of
              7   earning capacity when he was shot by Defendants. PLAINTIFF TIMOTHY NEAL
              8   sustained one gunshot wound to the left scapula area. PLAINTIFF TIMOTHY
              9   NEAL continues to suffer from physical and emotional pain and permanent
             10   paralysis from the chest down as a direct result from the shooting.
             11                             FIRST CAUSE OF ACTION
             12        Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Unlawful Entry)
             13   (Against Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE
             14                                   MET OFFICIALS)
             15         37.    PLAINTIFFS repeat and re-allege each and every allegation in
             16   paragraphs 1 through 36 of this complaint with the same force and effect as if fully
             17   set forth herein.
             18         38.    On the DATE OF THE INCIDENT Defendants KELLY, WALKER,
             19   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS detained and seized
             20   PLAINTIFF TIMOTHY NEAL when they entered his bedroom within the
             21   PROPERTY and pointed their guns at PLAINTIFF TIMOTHY NEAL. The
             22   unlawful shooting of PLAINTIFF TIMOTHY NEAL also constitutes a seizure.
             23         39.    When Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS
             24   and/or DOE MET OFFICIALS pointed their weapons at PLAINTIFF TIMOTHY
             25   NEAL, held him at gunpoint, and then shot PLAINTIFF TIMOTHY NEAL, they
             26   violated PLAINTIFF TIMOTHY NEAL’S right to be secure in his person against
             27   unreasonable searches and seizures as guaranteed to PLAINTIFF TIMOTHY
             28
00569215-1
                                                              -8-
                                                                          COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 9 of 30 Page ID #:9




              1   NEAL under the Fourth Amendment to the United States Constitution and applied
              2   to state actors by the Fourteenth Amendment.
              3            40.   As a result of their misconduct, Defendants KELLY, WALKER,
              4   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS are liable for
              5   PLAINTIFF TIMOTHY NEAL’S injuries, either because they were integral
              6   participants in the wrongful unlawful entry, or because they failed to intervene to
              7   prevent these violations.
              8            41.   The actions of Defendants KELLY, WALKER, HOFFMAN, DOE
              9   OFFICERS and/or DOE MET OFFICIALS deprived PLAINTIFF TIMOTHY
             10   NEAL of his right to be free from state actions that shock the conscience under the
             11   Fourteenth Amendment’s Due Process Clause.
             12            42.   The conduct of Defendants KELLY, WALKER, HOFFMAN, DOE
             13   OFFICERS and/or DOE MET OFFICIALS was willful, wanton, malicious, and
             14   done with reckless disregard for the rights and safety of PLAINTIFF TIMOTHY
             15   NEAL and therefore warrants the imposition of exemplary and punitive damages as
             16   to Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE
             17   MET OFFICIALS.
             18            43.   PLAINTIFF TIMOTHY NEAL brings this claim in his individual
             19   capacity, and seeks compensatory damages for his injuries, medical expenses, lost
             20   earning capacity, and the violation of his rights.
             21            44.   PLAINTIFF TIMOTHY NEAL also seeks attorney’s fees under this
             22   claim.
             23 / / /
             24 / / /
             25 / / /
             26 / / /
             27 / / /
             28
00569215-1
                                                            -9-
                                                                        COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 10 of 30 Page ID #:10




               1                             SECOND CAUSE OF ACTION
               2        Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Excessive Force)
               3   (Against Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE
               4                                    MET OFFICIALS)
               5         45.    PLAINTIFFS repeat and re-allege each and every allegation in
               6   paragraphs 1 through 44 of this complaint with the same force and effect as if fully
               7   set forth herein.
               8         46.    On     the   DATE   OF    THE     INCIDENT,      KELLY,     WALKER,
               9   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS shot PLAINTIFF
              10   TIMOTHY NEAL in his bedroom within the PROPERTY. The shooting was
              11   excessive and unreasonable and constitutes excessive force, especially because, on
              12   information and belief, PLAINTIFF TIMOTHY NEAL neither threatened to cause
              13   physical injury to KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE
              14   MET OFFICIALS, or any other person, nor posed an immediate threat of death or
              15   serious bodily injury to any person.
              16         47.    The shooting by KELLY, WALKER, HOFFMAN, DOE OFFICERS
              17   and/or DOE MET OFFICIALS violated their training, including training with
              18   regard to the use of deadly force, training with regard to interacting with persons
              19   suffering from mental illness or mental crisis, training with regard to tactics and
              20   training with regard to safely taking a suspect into custody, among other things.
              21         48.    When Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS
              22   and/or DOE MET OFFICIALS unjustly shot PLAINTIFF TIMOTHY NEAL, they
              23   violated PLAINTIFF TIMOTHY NEAL’S right to be secure in his person against
              24   unreasonable searches and seizures as guaranteed to PLAINTIFF TIMOTHY
              25   NEAL under the Fourth Amendment to the United States Constitution and applied
              26   to state actors by the Fourteenth Amendment.
              27         49.    The actions of Defendants KELLY, WALKER, HOFFMAN, DOE
              28   OFFICERS and/or DOE MET OFFICIALS deprived PLAINTIFF TIMOTHY
00569215-1
                                                           -10-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 11 of 30 Page ID #:11




               1   NEAL of his right to be free from state actions that shock the conscience under the
               2   Fourteenth Amendment’s Due Process Clause.
               3            50.   Also as a result of the shooting, PLAINTIFF TIMOTHY NEAL
               4   endured extreme pain and suffering, disfigurement, paralysis, medical expenses,
               5   lost earning capacity, humiliation, embarrassment, mental anguish, and emotional
               6   distress.
               7            51.   As a result of their misconduct, Defendants KELLY, WALKER,
               8   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS are liable for
               9   PLAINTIFF TIMOTHY NEAL’S injuries, either because they were integral
              10   participants in the unjustified shooting, or because they failed to intervene to
              11   prevent these violations.
              12            52.   The conduct of Defendants KELLY, WALKER, HOFFMAN, DOE
              13   OFFICERS and/or DOE MET OFFICIALS was willful, wanton, malicious, and
              14   done with reckless disregard for the rights and safety of PLAINTIFF TIMOTHY
              15   NEAL and therefore warrants the imposition of exemplary and punitive damages as
              16   to Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE
              17   MET OFFICIALS.
              18            53.   PLAINTIFF TIMOTHY NEAL brings this claim in his individual
              19   capacity and seeks compensatory damages for his injuries, medical expenses, lost
              20   earning capacity, and the violation of his rights.
              21            54.   PLAINTIFF TIMOTHY NEAL also seeks attorney’s fees under this
              22   claim.
              23   ///
              24   ///
              25   ///
              26   ///
              27   ///
              28   ///
00569215-1
                                                             -11-
                                                                         COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 12 of 30 Page ID #:12




               1                            THIRD CAUSE OF ACTION
               2    Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Denial of Medical Care)
               3   (Against Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE
               4                                   MET OFFICIALS)
               5         55.    PLAINTIFFS repeat and re-allege each and every allegation in
               6   paragraphs 1 through 54 of this complaint with the same force and effect as if fully
               7   set forth herein.
               8         56.     The unjustified use of excessive force and shooting by KELLY,
               9   WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS, and the
              10   wrongful denial of medical care by KELLY, WALKER, HOFFMAN, DOE
              11   OFFICERS and/or DOE MET OFFICIALS, deprived PLAINTIFF TIMOTHY
              12   NEAL of his right to receive medical care, treatment, and monitoring while seized
              13   or in custody as guaranteed to PLAINTIFF TIMOTHY NEAL under the Fourteenth
              14   Amendment to the United States Constitution.
              15         57.    The actions of Defendants KELLY, WALKER, HOFFMAN, DOE
              16   OFFICERS and/or DOE MET OFFICIALS deprived PLAINTIFF TIMOTHY
              17   NEAL of his right to be free from state actions that shock the conscience under the
              18   Fourteenth Amendment’s Due Process Clause.
              19         58.    As a result of the denial of medical care following the shooting,
              20   PLAINTIFF TIMOTHY NEAL endured extreme pain and suffering, disfigurement,
              21   paralysis, medical expenses, lost earning capacity, humiliation, embarrassment,
              22   mental anguish, and emotional distress.
              23         59.    Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS
              24   and/or DOE MET OFFICIALS knew that failure to provide timely medical
              25   treatment to PLAINTIFF TIMOTHY NEAL could result in further significant
              26   injury or the unnecessary and wanton infliction of pain, but disregarded that serious
              27   medical need, causing PLAINTIFF TIMOTHY NEAL great bodily harm.
              28
00569215-1
                                                             -12-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 13 of 30 Page ID #:13




               1            60.    As a result of their misconduct, Defendants KELLY, WALKER,
               2   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS are liable for
               3   PLAINTIFF TIMOTHY NEAL’S injuries, either because they were integral
               4   participants in the wrongful detention and arrest, or because they failed to intervene
               5   to prevent these violations.
               6            61.    The conduct of Defendants KELLY, WALKER, HOFFMAN, DOE
               7   OFFICERS and/or DOE MET OFFICIALS was willful, wanton, malicious, and
               8   done with reckless disregard for the rights and safety of PLAINTIFF TIMOTHY
               9   NEAL and therefore warrants the imposition of exemplary and punitive damages as
              10   to Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE
              11   MET OFFICIALS.
              12            62.    PLAINTIFF TIMOTHY NEAL brings this claim in his individual
              13   capacity and seeks compensatory damages for his injuries, medical expenses, lost
              14   earning capacity, and the violation of his rights.
              15            63.    PLAINTIFF TIMOTHY NEAL also seeks attorney’s fees under this
              16   claim.
              17                            FOURTH CAUSE OF ACTION
              18     Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell -- Ratification)
              19                  (Against Defendants COUNTY, KELLY, and DOES 21-50)
              20            64.    PLAINTIFFS repeat and re-allege each and every allegation in
              21   paragraphs 1 through 63 of this Complaint with the same force and effect as if fully
              22   set forth herein.
              23            65.    On and for some time prior to the DATE OF THE INCIDENT, and
              24   continuing to the present date, Defendants COUNTY, KELLY, and DOES 21-50
              25   deprived PLAINTIFF of the rights and liberties secured to him under the Fourth
              26   Amendment to the United States Constitution and applied to state actors by the
              27   Fourteenth Amendment to the United States Constitution.
              28
00569215-1
                                                             -13-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 14 of 30 Page ID #:14




               1            66.    Upon information and belief, a final policymaker, acting under color
               2   of law, who had final policymaking authority concerning the acts of KELLY,
               3   WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS, and the
               4   bases for them. Upon information and belief, the final policymaker knew of and
               5   specifically approved of (or will specifically approve of) Defendants KELLY,
               6   WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS’ acts,
               7   which include use of excessive force against PLAINTIFF TIMOTHY NEAL,
               8   unlawful entry as against PLAINTIFF TIMOTHY NEAL, the denial of medical
               9   care as to him.
              10            67.    On information and belief, a final policymaker has determined (or will
              11   determine) that the actions of KELLY, WALKER, HOFFMAN, DOE OFFICERS
              12   and/or DOE MET OFFICIALS were “within policy.”
              13            68.    By reason of the aforementioned acts and omission of Defendants
              14   COUNTY and DOES 21-50, PLAINTIFF TIMOTHY NEAL was caused to incur
              15   legal and medical expenses, and loss of earning capacity.
              16            69.    Accordingly, Defendant COUNTY, KELLY, and DOES 21-50 each
              17   are liable to PLAINTIFF TIMOTHY NEAL for compensatory damages under 42
              18   U.S.C § 1983.
              19            70.    PLAINTIFF TIMOTHY NEAL also seeks attorney’s fees under this
              20   claim.
              21                               FIFTH CAUSE OF ACTION
              22     Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell – Inadequate
              23                                          Training)
              24                  (Against Defendants COUNTY, KELLY, and DOES 21-50)
              25            71.    PLAINTIFFS repeat and re-allege each and every allegation in
              26   paragraphs 1 through 70 of this Complaint with the same force and effect as if fully
              27   set forth herein.
              28
00569215-1
                                                             -14-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 15 of 30 Page ID #:15




               1         72.   The acts of KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or
               2 DOE MET OFFICIALS deprived PLAINTIFF TIMOTHY NEAL of his rights
               3 under the United States Constitution.
               4         73.   The training policies of Defendant COUNTY were not adequate to
               5 train its deputies to handle the usual and recurring situations with which they must
               6 deal.
               7         74.   Defendant COUNTY was deliberately indifferent to the obvious
               8 consequences of its failure to train its deputies adequately.      Specifically, the
               9 COUNTY failed to adequately train its officers with respect to detentions and
              10 arrests, tactics, use of less-lethal options, and the use of deadly force, including
              11 determining whether the use of deadly force is reasonable and appropriate under the
              12 circumstances and giving a warning prior to shooting.
              13         75.   The failure of Defendant COUNTY to provide adequate training caused
              14 the deprivation of the PLAINTIFF TIMOTHY NEAL’S rights by KELLY,
              15 WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS; that is,
              16 the COUNTY’S failure to train is so closely related to the deprivation of
              17 PLAINTIFF TIMOTHY NEAL’S rights as to be the moving force that caused the
              18 ultimate injury.
              19         76.   By reason of the aforementioned acts and omissions, PLAINTIFF
              20 TIMOTHY NEAL suffered serious bodily injury, pain and suffering and past and
              21 future emotional and mental distress, and financial loss. Accordingly, Defendants
              22 CITY, KELLY, and DOES 21-50 each are liable to PLAINTIFF TIMOTHY NEAL
              23 for compensatory damages under 42 U.S.C. § 1983.
              24         77.   PLAINTIFF TIMOTHY NEAL seeks compensatory damages for the
              25   violations of his rights, including damages for past and future medical expenses,
              26   decreased earning capacity, physical injuries, past and future pain and suffering,
              27   and emotional and mental distress stemming from the physical injuries.
              28
00569215-1
                                                          -15-
                                                                         COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 16 of 30 Page ID #:16




               1         78.    PLAINTIFF TIMOTHY NEAL also seeks punitive damages, costs,
               2   and attorney’s fees under this claim.
               3                              SIXTH CAUSE OF ACTION
               4   Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell – Unconstitutional
               5                                    Custom or Policy)
               6               (Against Defendants COUNTY, KELLY, and DOES 21-50)
               7         79.    PLAINTIFFS repeat and re-allege each and every allegation in
               8   paragraphs 1 through 78 of this Complaint with the same force and effect as if fully
               9   set forth herein.
              10         80.    When KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or
              11   DOE MET OFFICIALS deprived PLAINTIFF TIMOTHY NEAL of his rights
              12   under the United States Constitution, they acted pursuant to an expressly adopted
              13   official policy/ies or a longstanding practice(s) or custom of the Defendant
              14   COUNTY.
              15         81.    On information and belief, KELLY, WALKER, HOFFMAN, DOE
              16   OFFICERS and/or DOE MET OFFICIALS were not disciplined, reprimanded,
              17   retrained, suspended, or otherwise penalized in connection with the shooting of
              18   Plaintiff TIMOTHY NEAL and the circumstances surrounding it.
              19         82.    Defendants COUNTY and DOES 21-50, together with other
              20   COUNTY policymakers and supervisors, maintained, inter alia, the following
              21   unconstitutional customs, practices, and policies:
              22                (a)    Employing and retaining as officers and other personnel,
              23                       including Defendants KELLY, WALKER, HOFFMAN, DOE
              24                       OFFICERS and/or DOE MET OFFICIALS, who Defendants
              25                       COUNTY and DOES 21-50 at all material times herein knew or
              26                       reasonably should have known had dangerous propensities for
              27                       abusing their authority, mistreating citizens and failing to follow
              28
00569215-1
                                                             -16-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 17 of 30 Page ID #:17




               1                    written COUNTY policies and procedures, including the use of
               2                    excessive force;
               3              (b)   Inadequately supervising, training, controlling, assigning, and
               4                    disciplining LASC officers, and MET officials, and other
               5                    personnel,     including     Defendants   KELLY,       WALKER,
               6                    HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS,
               7                    who Defendant COUNTY knew or in the exercise of reasonable
               8                    care should have known had the aforementioned propensities and
               9                    character traits, including the propensity for violence and the use
              10                    of excessive force;
              11              (c)   Maintaining grossly inadequate procedures for reporting,
              12                    supervising,    investigating,   reviewing,    disciplining     and
              13                    controlling the intentional misconduct by Defendants KELLY,
              14                    WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET
              15                    OFFICIALS, who are agents of Defendant COUNTY;
              16              (d)   Failing to discipline COUNTY agents’ conduct, including but
              17                    not limited to unlawful detention and excessive use of force;
              18              (e)   Failing to provide adequate training to its deputies on how to
              19                    respond to a mental health crisis;
              20              (f)   Denying citizens who have been seized, detained, and/or arrested
              21                    immediate and proper medical care, and covering up said
              22                    misconduct;
              23              (g)   Ratifying the intentional misconduct of Defendants KELLY,
              24                    WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET
              25                    OFFICIALS, who are agents of the COUNTY;
              26              (h)   Having and maintaining an unconstitutional policy, custom, and
              27                    practice of using excessive force, including deadly force, which
              28                    is also demonstrated by inadequate training regarding these
00569215-1
                                                          -17-
                                                                         COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 18 of 30 Page ID #:18




               1                      subjects. The policies, customs, and practices of Defendant
               2                      COUNTY and DOES 21-50 were done with a deliberate
               3                      indifference to individuals’ safety and rights; and
               4               (i)    Failing to properly investigate claims of excessive force by
               5                      COUNTY agents.
               6         83.    By reason of the aforementioned acts and omissions, PLAINTIFF
               7   TIMOTHY NEAL suffered serious bodily injury, humiliation, pain and suffering,
               8   disfigurement, and past and future emotional and mental distress, and future lost
               9   earnings.
              10         84.    Defendants COUNTY, KELLY and DOES 21-50, together with
              11   various other officials, whether named or unnamed, had either actual or
              12   constructive knowledge of the deficient policies, practices and customs alleged in
              13   the paragraphs above. Despite having knowledge as stated above, these defendants
              14   condoned, tolerated and through actions and inactions thereby ratified such
              15   policies. Said defendants also acted with deliberate indifference to the foreseeable
              16   effects and consequences of these policies with respect to the constitutional rights
              17   of Plaintiff and other individuals similarly situated.
              18        85.    By perpetrating, sanctioning, tolerating and ratifying the outrageous
              19 conduct and other wrongful acts, Defendant COUNTY, KELLY, and DOES 21-50
              20 acted with intentional, reckless, and callous disregard for the life and constitutional
              21 rights of PLAINTIFF TIMOTHY NEAL. Furthermore, the policies, practices, and
              22 customs implemented, maintained, and still tolerated by Defendants COUNTY,
              23 KELLY, and DOES 21-50 were affirmatively linked to and were a significantly
              24 influential force behind the injuries of PLAINTIFF TIMOTHY NEAL.
              25        86.    The aforementioned unconstitutional customs, practices, and polices, in
              26 addition to the ratification of the deficient customs, practices, and policies, are
              27 evidenced by the number of prior shootings, which constituted excessive force,
              28 involving police officers working for the Los Angeles County Sheriff’s Department.
00569215-1
                                                             -18-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 19 of 30 Page ID #:19




               1         87.    Accordingly, Defendants COUNTY, KELLY and DOES 21-50 each
               2 are liable to PLAINTIFF TIMOTHY NEAL for compensatory damages under 42
               3 U.S.C. § 1983.
               4         88.    PLAINTIFF TIMOTHY NEAL seeks compensatory damages for the
               5   violations of his rights, including damages for past and future medical expenses,
               6   decreased earning capacity, physical injuries, past and future pain and suffering,
               7   and emotional and mental distress stemming from the physical injuries.
               8         89.    PLAINTIFF TIMOTHY NEAL also seeks punitive damages, costs,
               9   and attorney’s fees under this claim.
              10                           SEVENTH CAUSE OF ACTION
              11 Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Interference with Familial
              12                                       Relations)
              13        (By Plaintiff BARBARA NEAL against Defendants KELLY, WALKER,
              14               HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS)
              15         90.    PLAINTIFFS repeat and re-allege each and every allegation in
              16   paragraphs 1 through 89 of this Complaint with the same force and effect as if fully
              17   set forth herein.
              18         91.    PLAINTIFF BARBARA NEAL had a cognizable interest under the
              19   Due Process Clause of the Fourteenth Amendment of the United States
              20   Constitution to be free from state actions that deprive her of life, liberty, or
              21   property, in such a manner as to shock the conscience, including, but not limited to,
              22   unwarranted state interference in PLAINTIFF BARBARA NEAL’S familial
              23   relationship with her son, PLAINTIFF TIMOTHY NEAL.
              24         92.    KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET
              25   OFFICIALS thus violated the substantive due process rights of PLAINTIFF
              26   BARBARA NEAL to be free from unwarranted interference with her familial
              27   relationship with PLAINTIFF TIMOTHY NEAL.
              28
00569215-1
                                                           -19-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 20 of 30 Page ID #:20




               1         93.    The aforementioned acts of KELLY, WALKER, HOFFMAN, DOE
               2   OFFICERS and/or DOE MET OFFICIALS, along with other undiscovered
               3   conduct, shock the conscience, in that they acted with deliberate indifference to the
               4   constitutional rights of PLAINTIFFS, and with purpose to harm unrelated to any
               5   legitimate law enforcement objective.
               6         94.    As a direct and proximate cause of the actions of KELLY, WALKER,
               7   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS, PLAINTIFF
               8   TIMOTHY NEAL experienced severe pain and suffering, and suffered paralysis,
               9   disfigurement, and loss of earning capacity.
              10         95.    Also as a direct and proximate cause of the actions of KELLY,
              11   WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS,
              12   PLAINTIFF BARBARA NEAL suffered extreme and sever mental anguish and
              13   pain and have been injured in mind and body. PLAINTIFF BARBARA NEAL has
              14   been deprived of the love, companionship, comfort, support, society, case and
              15   sustenance of PLAINTIFF TIMOTHY NEAL, and will continue to be so deprived
              16   for the remainder of her natural life.
              17         96.    As a result of their misconduct, Defendants KELLY, WALKER,
              18   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS are liable for
              19   PLAINTIFF TIMOTHY NEAL’S injuries, either because they were integral
              20   participants in the wrongful detention and arrest, or because they failed to intervene
              21   to prevent these violations.
              22         97.    The conduct of Defendants KELLY, WALKER, HOFFMAN, DOE
              23   OFFICERS and/or DOE MET OFFICIALS was willful, wanton, malicious, and
              24   done with reckless disregard for the rights and safety of PLAINTIFF TIMOTHY
              25   NEAL and therefore warrants the imposition of exemplary and punitive damages as
              26   to Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE
              27   MET OFFICIALS.
              28
00569215-1
                                                            -20-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 21 of 30 Page ID #:21




               1             98.   PLAINTIFF BARBARA NEAL brings this claim in her individual
               2   capacity, and seeks compensatory damages for her injuries, and the violation of her
               3   rights.
               4             99.   PLAINTIFF BARBARA NEAL also seeks attorney’s fees under this
               5   claim.
               6                              EIGHTH CAUSE OF ACTION
               7                       Violation of Cal. Civ. Code §52.1 (Bane Act)
               8        (Against Defendants COUNTY, KELLY, WALKER, HOFFMAN, DOE
               9                            OFFICERS and DOE MET OFFICIALS)
              10             100. PLAINTIFFS repeat and re-allege each and every allegation in
              11   paragraphs 1 through 99 of this complaint with the same force and effect as if fully
              12   set forth herein.
              13             101. California Civil Code, Section 52.1 (the Bane Act), prohibits any
              14   person from using violent acts or threatening to commit violent acts in retaliation
              15   against another person for exercising that person’s constitutional rights. An intent
              16   to violate a person’s civil rights can be inferred by a reckless disregard for the
              17   person’s civil rights.
              18             102. As alleged above, KELLY, WALKER, HOFFMAN, DOE OFFICERS
              19   and/or DOE MET OFFICIALS intentionally committed and attempted to commit
              20   acts of violence against PLAINTIFF TIMOTHY NEAL, including by unjustly
              21   shooting PLAINTIFF TIMOTHY NEAL at a time when PLAINTIFF TIMOTHY
              22   NEAL did not pose any immediate threat of death or serious bodily injury to any
              23   person. Furthermore, KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or
              24   DOE MET OFFICIALS coerced, intimidated, and threatened PLAINTIFF
              25   TIMOTHY NEAL, including by breaking down his bedroom door with a
              26   sledgehammer, and by using excessive and unreasonable force against PLAINTIFF
              27   TIMOTHY NEAL. This conduct was not necessary to take PLAINTIFF
              28   TIMOTHY NEAL into custody. It was also not necessary for KELLY, WALKER,
00569215-1
                                                           -21-
                                                                          COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 22 of 30 Page ID #:22




               1   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS to shoot
               2   PLAINTIFF TIMOTHY NEAL in order to take him into custody.
               3        103. When Defendants shot PLAINTIFF TIMOTHY NEAL in the back, and
               4 allowed him to lie bleeding on the ground, they interfered with PLAINTIFF
               5 TIMOTHY NEAL’S constitutional rights to be free from unreasonable searches and
               6 seizures, to equal protection of the laws, to timely and adequate medical care, to be
               7 free from state actions that shock the conscience, and to life, liberty, and property.
               8        104. On information and belief, KELLY, WALKER, HOFFMAN, DOE
               9 OFFICERS and/or DOE MET OFFICIALS intentionally and spitefully committed
              10 the above acts to discourage PLAINTIFF TIMOTHY NEAL from exercising his
              11 civil rights, to retaliate against him for invoking such rights, or to prevent him from
              12 exercising such rights, which he was and is fully entitled to enjoy. KELLY,
              13 WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS
              14 intentionally interfered with the above constitutional rights of PLAINTIFF
              15 TIMOTHY NEAL, which can be demonstrated by their reckless disregard for
              16 PLAINTIFF TIMOTHY NEAL’S constitutional rights.
              17        105. On information and belief, PLAINTIFF TIMOTHY NEAL reasonably
              18 believed and understood that the violent acts committed by KELLY, WALKER,
              19 HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS were intended to
              20 discourage him from exercising the above civil rights, to retaliate against him for
              21 invoking such rights, or to prevent him from exercising such rights.
              22        106.    The conduct of KELLY, WALKER, HOFFMAN, DOE OFFICERS
              23 and/or DOE MET OFFICIALS was a substantial factor in causing PLAINTIFF
              24 TIMOTHY NEAL’S harms, losses, injuries, and damages.
              25        107. The COUNTY is vicariously liable for the wrongful acts of KELLY,
              26 WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS pursuant
              27 to section 815.2(a) of the California Government Code, which provides that a public
              28
00569215-1
                                                            -22-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 23 of 30 Page ID #:23




               1 entity is liable for the injuries caused by its employees within the scope of the
               2 employment if the employee’s act would subject him or her to liability.
               3         108. Defendants KELLY and DOES 21-50 are vicariously liable under
               4 California law and the doctrine of respondeat superior.
               5         109. KELLY, WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET
               6 OFFICIALS, and each of their, conduct was malicious, wanton, oppressive, and
               7 accomplished with a conscious disregard for PLAINTIFF TIMOTHY NEAL’S
               8 rights, justifying an award of exemplary and punitive damages as to KELLY,
               9 WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS.
              10          110. As a direct and proximate result of the conduct of KELLY, WALKER,
              11   HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS as alleged above,
              12   PLAINTIFF TIMOTHY NEAL suffered extreme and severe mental anguish and
              13   pain and has been injured in mind and body.
              14          111. PLAINTIFF TIMOTHY NEAL endured extreme pain and suffering,
              15   disfigurement, paralysis, medical expenses, lost earning capacity, humiliation,
              16   embarrassment, mental anguish, and emotional distress.
              17          112. PLAINTIFF TIMOTHY NEAL brings this claim in his individual
              18   capacity and seeks general, special and punitive damages (except as to Defendant
              19   COUNTY for punitive damages), treble compensatory damages, attorney’s fees,
              20   and any other relief allowable at law or in equity.
              21                             NINTH CAUSE OF ACTION
              22           Violation of California Civil Code § 52.3 (Custom and Practice)
              23               (Against Defendants COUNTY, KELLY, and DOES 21-50)
              24          113. PLAINTIFFS repeat and re-allege each and every allegation in
              25   paragraphs 1 through 112 of this complaint with the same force and effect as if
              26   fully set forth herein.
              27          114. California law prohibits a “governmental authority, or person acting
              28   on behalf of a governmental authority” from engaging in a “pattern or practice of
00569215-1
                                                            -23-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 24 of 30 Page ID #:24




               1   conduct by law enforcement officers that deprives any person of right, privilege, or
               2   immunities secured or protected by the Constitution or laws of the United States or
               3   by the Constitution or laws of California.”
               4          115. California law also authorized an individual whose rights have been
               5   violated to obtain equitable and declaratory relief to eliminate an unlawful pattern
               6   or practice of conduct.
               7          116. Defendants violated PLAINTIFF TIMOTHY NEAL’S rights by
               8   inadequately supervising, training, controlling, assigning, and disciplining LASC
               9   officers, and MET officials, and other personnel, including Defendants KELLY,
              10   WALKER, HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS, which
              11   encouraged and allowed officers to violate the law, as alleged herein.
              12          117. The COUNTY’s inadequate supervision, training, control, assignment,
              13   and discipline of its officers and agents is an “unlawful pattern or practice of
              14   conduct by law enforcement officers” within the meaning of California Civil Code
              15   § 52.3.
              16          118. Under California Civil Code §§ 52.1 and 52.3, PLAINTIFF
              17   TIMOTHY NEAL is entitled to a declaration that the COUNTY’s inadequate
              18   procedures and policies are unlawful and unconstitutional, and to injunctive relief
              19   ordering Defendant COUNTY to modify its procedures to comply with the law.
              20                             TENTH CAUSE OF ACTION
              21                                         Battery
              22     (Against Defendants COUNTY, WALKER, HOFFMAN, DOE OFFICERS and
              23                                DOE MET OFFICIALS)
              24          119. PLAINTIFFS repeat and re-allege each and every allegation in
              25   paragraphs 1 through 118 of this complaint with the same force and effect as if
              26   fully set forth herein.
              27          120. Defendants WALKER, HOFFMAN, DOE OFFICERS and DOE MET
              28   OFFICIALS, while working as officers for Defendant COUNTY and acting within
00569215-1
                                                           -24-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 25 of 30 Page ID #:25




               1   the course and scope of their duties, intentionally fired multiple shots at
               2   PLAINTIFF TIMOTHY NEAL. Defendants WALKER, HOFFMAN, DOE
               3   OFFICERS and DOE MET OFFICIALS had no legal justification for using force
               4   against PLAINTIFF TIMOTHY NEAL, and said Defendants’ use of force while
               5   carrying out their duties was an unreasonable use of force. PLAINTIFF TIMOTHY
               6   NEAL was struck by at least one shot fired by Defendants WALKER, HOFFMAN,
               7   DOE OFFICERS and DOE MET OFFICIALS.
               8          121. The     shooting   by    Defendants    WALKER,        HOFFMAN,      DOE
               9   OFFICERS and DOE MET OFFICIALS violated their training, including training
              10   with regard to the use of deadly force, training with regard to interacting with
              11   persons suffering from mental illness or mental crisis, with training with regard to
              12   tactics, and training with regard to safely taking a suspect into custody.
              13          122. As a direct and proximate result of the conduct of Defendants
              14   WALKER, HOFFMAN, DOE OFFICERS and DOE MET OFFICIALS as alleged
              15   above, PLAINTIFF TIMOTHY NEAL suffered extreme and severe mental anguish
              16   and pain and have been injured in mind and body. PLAINTIFF TIMOTHY NEAL
              17   endured extreme pain and suffering, disfigurement, paralysis, medical expenses,
              18   lost earning capacity, humiliation, embarrassment, mental anguish, and emotional
              19   distress.
              20          123. Defendant COUNTY is vicariously liable for the wrongful acts of
              21   Defendants WALKER, HOFFMAN, DOE OFFICERS and DOE MET OFFICIALS
              22   pursuant to section 815.2(a) of the California Government Code, which provides
              23   that a public entity is liable for the injuries caused by its employees within the
              24   scope of the employment if the employee’s act would subject him or her to liability.
              25          124. As a result of their misconduct, Defendants WALKER, HOFFMAN,
              26   DOE OFFICERS and DOE MET OFFICIALS are liable for PLAINTIFF
              27   TIMOTHY NEAL’S injuries, either because they were integral participants in the
              28   wrongful actions, or because they failed to intervene to prevent these violations.
00569215-1
                                                            -25-
                                                                            COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 26 of 30 Page ID #:26




               1          125. The conduct of Defendants WALKER, HOFFMAN, DOE OFFICERS
               2   and DOE MET OFFICIALS was willful, wanton, malicious, and done with reckless
               3   disregard for the rights and safety of PLAINTIFF TIMOTHY NEAL and therefore
               4   warrants the imposition of exemplary and punitive damages as to Defendants
               5   WALKER, HOFFMAN, DOE OFFICERS and DOE MET OFFICIALS.
               6          126. PLAINTIFF TIMOTHY NEAL brings this claim in his individual
               7   capacity and seeks compensatory damages for his injuries, medical expenses, lost
               8   earning capacity, and the violation of his rights.
               9                             ELEVENTH CAUSE OF ACTION
              10          Negligence (Cal. Govt. Code § 820 and California Common Law)
              11   (Against Defendants COUNTY, KELLY, WALKER, HOFFMAN, AND DOES 1-
              12                                             50)
              13          127. PLAINTIFFS repeat and re-allege each and every allegation in
              14   paragraphs 1 through 126 of this complaint with the same force and effect as if
              15   fully set forth herein.
              16          128. By virtue of the foregoing, Defendants owed PLAINTIFF TIMOTHY
              17   NEAL a duty of due care, and that duty was breached by Defendants’ negligence
              18   and failure to exercise due care in dealing with PLAINTIFF TIMOTHY NEAL,
              19   using physical force against him, and failing to provide him medical care and
              20   treatment.
              21          129. The actions and inactions of Defendants were negligent and reckless,
              22   including but not limited to:
              23                (a)    the   failure   of   KELLY,      WALKER,   HOFFMAN,      DOE
              24                       OFFICERS and DOE MET OFFICIALS to properly and
              25                       adequately assess the need to detain, arrest, and use force or
              26                       deadly force against PLAINTIFF TIMOTHY NEAL;
              27                (b)    KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE
              28                       MET OFFICIALS negligent tactics and handling of the situation
00569215-1
                                                             -26-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 27 of 30 Page ID #:27




               1                     with PLAINTIFF TIMOTHY NEAL, including pre-shooting
               2                     negligence;
               3              (c)    the negligent detention, arrest, and use of force, including deadly
               4                     force, by KELLY, WALKER, HOFFMAN, DOE OFFICERS
               5                     and DOE MET OFFICIALS against PLAINTIFF TIMOTHY
               6                     NEAL;
               7              (d)    the   failure   of   KELLY,        WALKER,   HOFFMAN,        DOE
               8                     OFFICERS and DOE MET OFFICIALS to provide prompt
               9                     medical care to PLAINTIFF TIMOTHY NEAL;
              10               (e)   the failure of DOES 21-50 to properly train and supervise
              11                     employees, both professional and non-professional, including
              12                     KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE
              13                     MET OFFICIALS;
              14              (f)    the failure of DOES 21-50 to ensure that adequate numbers of
              15                     employees with appropriate education and training were
              16                     available to meet the needs of and protect the rights of
              17                     PLAINTIFF TIMOTHY NEAL;
              18              (g)    Defendant COUNTY in the hiring, training, supervising, and
              19                     retaining of Defendants KELLY, WALKER, HOFFMAN, DOE
              20                     OFFICERS and DOE MET OFFICIALS; and
              21              (h)    the   failure   of   KELLY,        WALKER,   HOFFMAN,        DOE
              22                     OFFICERS and DOE MET OFFICIALS to follow basic police
              23                     training with regard to interacting with persons suffering from
              24                     mental illness or mental crisis.
              25         130. As a direct and proximate result of Defendants’ conduct as alleged
              26   above, and other undiscovered negligent conduct, PLAINTIFF TIMOTHY NEAL
              27   endured extreme pain and suffering, disfigurement, paralysis, medical expenses,
              28
00569215-1
                                                           -27-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 28 of 30 Page ID #:28




               1   lost earning capacity, humiliation, embarrassment, mental anguish, and emotional
               2   distress.
               3          131. Defendant COUNTY is vicariously liable for the wrongful acts of
               4   Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS and DOE MET
               5   OFFICIALS pursuant to section 815.2(a) of the California Government Code,
               6   which provides that a public entity is liable for the injuries caused by its employees
               7   within the scope of the employment if the employee’s act would subject him or her
               8   to liability. PLAINTIFF TIMOTHY NEAL does not assert this claim directly
               9   against Defendant COUNTY.
              10          132. As a result of their misconduct, Defendants KELLY, WALKER,
              11   HOFFMAN, DOE OFFICERS and DOE MET OFFICIALS are liable for
              12   PLAINTIFF TIMOTHY NEAL’S injuries, either because they were integral
              13   participants in the wrongful actions, or because they failed to intervene to prevent
              14   these violations.
              15          133. The conduct of Defendants KELLY, WALKER, HOFFMAN, and
              16   DOES 1-50, was willful, wanton, malicious, and done with reckless disregard for
              17   the rights and safety of PLAINTIFF TIMOTHY NEAL and therefore warrants the
              18   imposition of exemplary and punitive damages as to Defendants KELLY,
              19   WALKER, HOFFMAN, and DOES 1-50.
              20          134. PLAINTIFF TIMOTHY NEAL brings this claim in his individual
              21   capacity and seeks compensatory damages for his injuries, medical expenses, lost
              22   earning capacity, and the violation of his rights.
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /
00569215-1
                                                             -28-
                                                                           COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 29 of 30 Page ID #:29




               1                              PRAYER FOR RELIEF
               2        WHEREFORE, PLAINTIFFS TIMOTHY REEVES NEAL and BARBARA
               3 NEAL request entry of judgment in their favor and against Defendants COUNTY
               4 OF LOS ANGELES, TRAVIS KELLY, CONNOR HOFFMAN, IAN WALKER,
               5 and Does 1-50, inclusive, as follows:
               6              A.    For compensatory damages under federal and state law, in the
               7                    amount to be proven at trial;
               8              B.    For punitive damages against the individual defendants in an
               9                    amount to be proven at trial;
              10              C.    For civil penalties, including treble damages according to proof;
              11              D.    For prejudgment interest;
              12              E.    For reasonable costs of this suit and attorneys’ fees, as allowed
              13                    by law; and
              14              F.    For such further other relief as the Court may deem just, proper,
              15                    and appropriate.
              16
              17 DATED: July 15, 2020                    KIESEL LAW LLP
              18
              19
                                                            /s/ Paul R. Kiesel
              20                                         Paul R. Kiesel
                                                         D. Bryan Garcia
              21                                         Ashley M. Conlogue
                                                         Attorneys for Plaintiffs
              22
              23 DATED: July 15, 2020                    LAW OFFICES OF DALE K. GALIPO
              24
              25
                                                            /s/ Dale K. Galipo
              26                                         Dale K. Galipo
                                                         Attorney for Plaintiffs
              27
              28
00569215-1
                                                          -29-
                                                                          COMPLAINT FOR DAMAGES
             Case 2:20-cv-06315-CBM-JC Document 1 Filed 07/16/20 Page 30 of 30 Page ID #:30




               1                            DEMAND FOR JURY TRIAL
               2        Plaintiffs hereby demand a trial by jury as to all causes of action.
               3
               4 DATED: July 15, 2020                     KIESEL LAW LLP
               5
               6
                                                             /s/ Paul R. Kiesel
               7                                          Paul R. Kiesel
                                                          D. Bryan Garcia
               8                                          Ashley M. Conlogue
                                                          Attorneys for Plaintiffs
               9
              10 DATED: July 15, 2020                     LAW OFFICES OF DALE K. GALIPO
              11
              12
                                                             /s/ Dale K. Galipo
              13                                          Dale K. Galipo
                                                          Attorney for Plaintiffs
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
00569215-1
                                                            -30-
                                                                            COMPLAINT FOR DAMAGES
